Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

  PATRICIA KENNEDY, Individually,          :
                                           :
              Plaintiff,                   :
                                           :
  v.                                       :             Case No.
                                           :
  THEO ENTERPRISES, LLC,                   :
                                           :
              Defendant.                   :
  _______________________________________/ :
                                           :
                                           :
                                           :

                                           COMPLAINT
                                    (Injunctive Relief Demanded)

         Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

  individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

  THEO ENTERPRISES, LLC, (sometimes referred to as “Defendant”), for Injunctive Relief, and

  attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”).

  1.              Plaintiff is a Florida resident, lives in Broward AND Pasco Counties, is sui

                 juris, and qualifies as an individual with disabilities as defined by the ADA.

                 Plaintiff is unable to engage in the major life activity of walking more than a

                 few steps without assistive devices. Instead, Plaintiff is bound to ambulate in a

                 wheelchair or with a cane or other support and has limited use of her hands. She is

                 unable to tightly grasp, pinch and twist of the wrist to operate. When ambulating

                 beyond the comfort of her own home, Plaintiff must primarily rely on a
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 12




              wheelchair. Plaintiff requires accessible handicap parking spaces located closest

              to the entrances of a facility. The handicap and access aisles must be of sufficient

              width so that she can embark and disembark from a ramp into her vehicle.

              Routes connecting the handicap spaces and all features, goods and services of a

              facility must be level, properly sloped, sufficiently wide and without cracks,

              holes or other hazards that can pose a danger of tipping, catching wheels or

              falling. These areas must be free of obstructions or unsecured carpeting that

              make passage either more difficult or impossible. Amenities must be sufficiently

              lowered so that Plaintiff can reach them. She has difficulty operating door

              knobs, sink faucets, or other operating mechanisms that tight grasping, twisting of

              the wrist or pinching. She is hesitant to use sinks that have unwrapped pipes, as

              such pose a danger of scraping or burning her legs. Sinks must be at the proper

              height so that she can put her legs underneath to wash her hands. She requires

              grab bars both behind and beside a commode so that she can safely transfer

              and she has difficulty reaching the flush control if it is on the wrong side. She

              has difficulty getting through doorways if they lack the proper clearance.

              Ms. Kennedy’s access to the Defendant’s property or to the full and equal

              enjoyment of the goods, services, facilities, privileges, advantages and

              accommodations offered therein was restricted or limited because of her

              disabilities, and will be restricted or limited in the future unless and until the

              Defendant is compelled to remove the barriers to access and remedy all ADA

              violations which exist at its property including those set forth in this complaint.
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 12




  2.          Defendant owns, leases, leases to, or operates a place of public accommodation as

              defined by the ADA and the regulations implementing the ADA, 28 CFR

              36.201(a) and 36.104. The place of public accommodation that the Defendant

              owns, operates, leases or leases to is a restaurant shopping plaza located in the

              County of Highlands.

  3.          Venue is properly located in the Middle District of Florida because venue lies in

              the judicial district of the property situs. The Defendant’s property is located in

              and does business within this judicial district.

  4.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from the Defendant’s violations of

              Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

              also 28 U.S.C. § 2201 and § 2202.

  5.          As the owner, lessor, lessee, or operator of the subject premises, Defendant is

              required to comply with the ADA. To the extent the property, or portions thereof,

              existed prior to January 26, 1993 ("pre-existing facility"), the owner, lessor,

              lessee, or operator has been under a continuing obligation to remove architectural

              barriers at that property whose removal was readily achievable, as required by 42

              U.S.C. Section 12182. To the extent that the property, or portions thereof, were

              constructed prior to January 26, 1993 ("newly constructed facility"), the owner,

              lessor, lessee, or operator was under an obligation to design and construct such

              facilities such that they are readily accessible to and usable by individuals with

              disabilities, as required by 42 U.S.C. Section 12183. To the extent that the
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 12




              facility, or portions thereof, were altered in a manner that affects or could affect

              its usability ("altered facility"), the owner, lessor, lessee, or operator was under

              an obligation to make such alterations in such a manner that, to the maximum

              extent feasible, the altered portions are readily accessible to and usable by persons

              with disabilities.

  6.          Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required

              to comply with the Standards For New Construction And Alterations, set forth in

              Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C.F.R. part 36.404,

              all altered facilities were required to comply with the ADAAG to the maximum

              extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken to comply

              with barrier removal requirements of 42 U.S.C. Section 12182 must also comply

              with the ADAAG to the maximum extent feasible. Failure to comply with these

              requirements constitutes a violation of the ADA.

  7.          A preliminary inspection of the shopping center at 4141 US Hwy 27 North,

              Sebring, Highlands County, Florida has shown that violations exist.              These

              violations include, but are not limited to:

              1. Defendant fails to adhere to a policy, practice and procedure to ensure that all

                  goods, services and facilities are readily accessible to and usable by the

                  disabled.

              2. Defendant fails to maintain its features to ensure that they are readily

                  accessible and usable by the disabled.
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 12




              3. The curb ramps that services the disabled parking spaces east side of plaza

                 (east of Salon Centric and east of The Wild Hawg) are non-compliant as the

                 slopes exceed max 1:12 (8.33%) slope and the flared sides exceed max 1:10

                 (10%) slope. 2010 ADAAG violation 406

              4. The disabled parking spaces east side of plaza (east of The Wild Hawg and

                 east of Salon Centric) is non-compliant as the slope of the disabled parking

                 spaces exceeds max 1:48 (2.1%) slope. 2010 ADAAG violation: 502

              5. The disabled parking spaces east side of plaza (east of Salon Centric and east

                 of The Wild Hawg) is non-compliant as the curb ramp protrudes into the

                 access aisle. 2010 ADAAG violation: 502

              6. The disabled parking spaces are non-compliant as the spaces have no disabled

                 parking signage identifying the spaces. 2010 ADAAG violation: 502

              7. The cross-slope of the sidewalk that services the main tenant doors is non-

                 compliant as the cross-slope exceeds max 1:48 (2.1%) cross-slope. 2010

                 ADAAG violation: 402

              8. There are several tenants where the service counters are non-compliant as the

                 height of the counter exceeds max 36 inches above floor. 2010 ADAAG

                 violation: 904

              THE WILD HAWG

              9. The bar for food and beverage consumption is non-compliant as there is no

                 lowered accessible section at max 34 inches above floor. 2010 ADAAG

                 violation: 902
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 12




              10. The bar area seating is non-compliant. As such, a minimum of 5% of the

                 tables (seating) is not accessible. 2010 ADAAG violation: 902

              11. The tables in dining room are non-compliant as a minimum of 5% of the

                 tables (seating) is not accessible. 2010 ADAAG violation: 226, 902

              12. The patio seating at The Wild Hawg is non-compliant as a minimum of 5% of

                 the seating does not provide the required seating. 2010 ADAAG violation:

                 226, 902

              PIZZANO’S PIZZA

              13. The main service counter is non-compliant as the height of the counter

                 exceeds max 36 inches above floor. 2010 ADAAG violation: 904

              UNISEX RESTROOM

              14. The restroom door is non-compliant as the door does not provide the required

                 minimum 32 inches of clear width. 2010 ADAAG violation: 404

              15. The restroom door is non-compliant as the door pull force exceeds max 5lbs

                 and the door closer does not provide the required minimum 5 second closure

                 rate. 2010 ADAAG violation: 404

              16. The restroom door is non-compliant as the door hardware requires tight

                 pinching and grasping to operate. 2010 ADAAG violation: 404

              17. The restroom door is non-compliant as there is not the required maneuvering

                 space on the pull (latch) side of door. 2010 ADAAG violation: 404

              18. The maneuvering space in the restroom is non-compliant as there is not the

                 required unobstructed turning radius. 2010 ADAAG violation: 603, 604
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 7 of 12




              19. The mirror is non-compliant as the height of the mirror exceeds max 40 inches

                 above floor from bottom reflective edge. 2010 ADAAG violation: 604

              20. The sink is non-compliant as the pedestal base does not provide the required

                 knee and toe clearance. 2010 ADAAG violation: 606

              21. The toilet is non-compliant as the seat height is less than max 17 to 19 inches

                 above floor. 2010 ADAAG violation: 604

              22. The side grab bar is non-compliant as the grab bar does 42 inches. The rear

                 grab bar is non-compliant as there is no rear grab bar. 2010 ADAAG

                 violation: 604

              23. The towel dispenser is non-compliant as the height of the dispenser exceeds

                 max 48 inches above floor. 2010 ADAAG violation: 308, 309



  8.          Plaintiff has visited the property which forms the basis of this lawsuit on July 5,

              2019 and again on July 6, 2019 and plans to return to the property in the near

              future to avail herself of the goods and services offered to the public at the

              property, and to determine whether the property has been made ADA compliant.

              The Plaintiff has encountered barriers at the subject property which discriminate

              against her on the basis of her disability.

  9.          In the alternative, Plaintiff is an advocate of the rights of similarly situated

              disabled persons and is a "tester" for the purpose of asserting her civil rights and

              monitoring, ensuring, and determining whether places of public accommodation

              are in compliance with the ADA.
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 8 of 12




  10.         The violations present at Defendant's facility, create a hazard to Plaintiff's safety.

  11.         Plaintiff is continuously aware of the violations at Defendant's facility and is

              aware that it would be a futile gesture to return to the property as long as those

              violations exist unless she is willing to suffer additional discrimination.

  12.         The violations present at Defendant's facility infringe Plaintiff's right to travel free

              of discrimination. Plaintiff has suffered, and continues to suffer, frustration and

              humiliation as the result of the discriminatory conditions present at Defendant's

              facility. By continuing to operate a place of public accommodation with

              discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

              and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

              services, facilities, privileges and/or accommodations available to the general

              public. By encountering the discriminatory conditions at Defendant's facility, and

              knowing that it would be a futile gesture to return unless she is willing to endure

              additional discrimination, Plaintiff is deprived of the meaningful choice of freely

              visiting the same accommodations readily available to the general public and is

              deterred and discouraged from additional travel.           By maintaining a public

              accommodation with violations, Defendant deprives plaintiff the equality of

              opportunity offered to the general public.

  13.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

              result of the Defendant’s discrimination until the Defendant is compelled to

              comply with the requirements of the ADA.
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 9 of 12




  14.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

              from the Defendant’s non-compliance with the ADA with respect to this property

              as described but not necessarily limited to the allegations in paragraph 7 of this

              Complaint. Plaintiff has reasonable grounds to believe that she will continue to

              be subjected to discrimination in violation of the ADA by the Defendant. Plaintiff

              desires to visit the shopping center not only to avail herself of the goods and

              services available at the property but to assure herself that this property is in

              compliance with the ADA so that she and others similarly situated will have full

              and equal enjoyment of the property without fear of discrimination.

  15.         The Defendant has discriminated against the Plaintiff by denying her access to,

              and full and equal enjoyment of, the goods, services, facilities, privileges,

              advantages and/or accommodations of the subject property, as prohibited by 42

              U.S.C. § 12182 et seq.

  16.         The discriminatory violations described in paragraph 7 are not an exclusive list of

              the Defendant’s ADA violations.         Plaintiff requires the inspection of the

              Defendant’s place of public accommodation in order to photograph and measure

              all of the discriminatory acts violating the ADA and all of the barriers to access.

              The Plaintiff, and all other individuals similarly situated, have been denied access

              to, and have been denied the benefits of services, programs and activities of the

              Defendant’s buildings and its facilities, and have otherwise been discriminated

              against and damaged by the Defendant because of the Defendant’s ADA

              violations, as set forth above. The Plaintiff and all others similarly situated will
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 10 of 12




              continue to suffer such discrimination, injury and damage without the immediate

              relief provided by the ADA as requested herein.          In order to remedy this

              discriminatory situation, the Plaintiff requires an inspection of the Defendant’s

              place of public accommodation in order to determine all of the areas of non-

              compliance with the Americans with Disabilities Act.

   17.        Defendant has discriminated against the Plaintiff by denying her access to full and

              equal enjoyment of the goods, services, facilities, privileges, advantages and/or

              accommodations of its place of public accommodation or commercial facility in

              violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore,

              the Defendant continues to discriminate against the Plaintiff, and all those

              similarly situated by failing to make reasonable modifications in policies,

              practices or procedures, when such modifications are necessary to afford all

              offered goods, services, facilities, privileges, advantages or accommodations to

              individuals with disabilities; and by failing to take such efforts that may be

              necessary to ensure that no individual with a disability is excluded, denied

              services, segregated or otherwise treated differently than other individuals

              because of the absence of auxiliary aids and services.

   18.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 11 of 12




   19.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

                Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

                shopping center to make those facilities readily accessible and useable to the

                Plaintiff and all other persons with disabilities as defined by the ADA; or by

                closing the facility until such time as the Defendant cures its violations of the

                ADA.

   WHEREFORE, Plaintiff respectfully requests:

         a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

                commencement of the subject lawsuit is in violation of Title III of the Americans

                with Disabilities Act, 42 U.S.C. § 12181 et seq..

         b.     Injunctive relief against the Defendant including an order to make all readily

                achievable alterations to the facility; or to make such facility readily accessible to

                and usable by individuals with disabilities to the extent required by the ADA; and

                to require the Defendant to make reasonable modifications in policies, practices or

                procedures, when such modifications are necessary to afford all offered goods,

                services, facilities, privileges, advantages or accommodations to individuals with

                disabilities; and by failing to take such stops that may be necessary to ensure that

                no individual with a disability is excluded, denied services, segregated or

                otherwise treated differently than other individuals because of the absence of

                auxiliary aids and services.

         c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

                12205.
Case 2:19-cv-14269-KMM Document 1 Entered on FLSD Docket 07/30/2019 Page 12 of 12




        d.    The Court issue all remedies available under 42 U.S.C. Sections 12188 and

              2000a-3(a) including but not limited to preventive relief, permanent or temporary

              injunction, restraining order, or other order, as the Court deems just and proper."

        e.    Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.

                     Respectfully Submitted,


                                            PHILIP MICHAEL CULLEN, III
                                            Attorney-at-Law -- Chartered
                                            621 South Federal Highway, Suite Four
                                            Fort Lauderdale, Florida 33301
                                            954-462-0600
                                            fax 954-462-1717
                                            CULLENIII@aol.com
                                            Florida Bar. Id. No. 167853

                                            By:/s/ Philip Michael Cullen, III,
